                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             SA CR 20-00185-CJC-1

 Defendant    Scott Warner Thomas                                            Social Security No.    6       5     1     9
       Rukas; Rukus, Thomas; Werner, Thomas
                                                                             (Last 4 digits)
 akas: Scott

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         07      15   2021

 COUNSEL                                                              Andrea L. Jacobs, DFPD
                                                                             (Name of Counsel)

    PLEA              X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
  FINDING

                      Felon and Prohibited Person in Possession of a Firearm and Ammunition in violation of 18 U.S.C.
                      §§ 922(g)(1), (g)(9) and 18 U.S.C. § 924(a)(2) as charged on the Single Count Indictment.

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/             contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM                that pursuant to the Sentencing Reform Act of 1984, the defendant, Scott Warner Thomas, be committed the Single Count
  ORDER               Indictment to the custody of the Bureau of Prisons to be imprisoned for a term of TWENTY-FOUR (24) MONTHS.


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine.

The Court has found that the property identified in the preliminary order of forfeiture is subject to forfeiture. The
preliminary order is incorporated by reference into this judgment and is final.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Scott Warner
Thomas, is hereby committed on the Single-Count Indictment to the custody of the Bureau of Prisons for a term of
24 months.

The Court recommends that the Bureau of Prisons conduct a physical health evaluation of the defendant and provide
all necessary treatment.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.


CR-104 (docx 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1 of 6
 USA vs.      Scott Warner Thomas                                 Docket No.:   SA CR 20-00185-CJC-1

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3) years
under the following terms and conditions:

    1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
       Office and Second Amended General Order 20-04.

    2. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to
       one drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to
       exceed eight tests per month, as directed by the Probation Officer.

    3. The defendant shall participate in an outpatient substance abuse treatment and counseling program that
       includes urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The defendant shall
       abstain from using alcohol and illicit drugs, and from abusing prescription medications during the period of
       supervision.

    4. During the course of supervision, the Probation Officer, with the agreement of the defendant and defense
       counsel, may place the defendant in a residential drug treatment program approved by the U.S. Probation and
       Pretrial Services Office for treatment of narcotic addiction or drug dependency, which may include counseling
       and testing, to determine if the defendant has reverted to the use of drugs. The defendant shall reside in the
       treatment program until discharged by the Program Director and Probation Officer.

    5. During the period of community supervision, the defendant shall pay the special assessment in accordance
       with this judgment's orders pertaining to such payment.

    6. The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate,
       passport or any other form of identification in any name, other than the defendant's true legal name, nor shall
       the defendant use, any name other than the defendant's true legal name without the prior written approval of
       the Probation Officer.

    7. The defendant shall participate in a domestic violence treatment program as approved and directed by the
       Probation Officer.

    8. The defendant shall cooperate in the collection of a DNA sample from the defendant.

    9. The defendant shall submit the defendant's person, property, house, residence, vehicle, papers, or other areas
       under the defendant's control, to a search conducted by a United States Probation Officer or law enforcement
       officer. Failure to submit to a search may be grounds for revocation. The defendant shall warn any other
       occupants that the premises may be subject to searches pursuant to this condition. Any search pursuant to this
       condition will be conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that
       the defendant has violated a condition of his supervision and that the areas to be searched contain evidence of
       this violation.

    10. The defendant shall not associate with anyone known to the defendant to be a member of the Public Enemy
        Number 1 (PEN 1) Gang and others known to the defendant to be participants in the Public Enemy Number
        1 (PEN 1) Gang's criminal activities, with the exception of the defendant's family members. The defendant
        may not wear, display, use or possess any gang insignias, emblems, badges, buttons, caps, hats, jackets, shoes,
        or any other clothing that defendant knows evidence affiliation with the Public Enemy Number 1 (PEN 1)
        Gang, and may not display any signs or gestures that defendant knows evidence affiliation with the Public
        Enemy Number 1 (PEN1) Gang.

CR-104 (docx 12/20)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 2 of 6
 USA vs.      Scott Warner Thomas                                            Docket No.:       SA CR 20-00185-CJC-1

    11. As directed by the Probation Officer, the defendant shall not be present in any area known to the defendant to
        be a location where members of the Public Enemy Number 1 (PEN 1) Gang meet or assemble.

    12. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
        treatment to the aftercare contractors during the period of community supervision. The defendant shall
        provide payment and proof of payment as directed by the Probation Officer. If the defendant has no ability
        to pay, no payment shall be required.

Upon release from imprisonment, the Court has no objection to allowing the defendant to travel out of state to Nevada
to visit his elderly parents.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance abuse
treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure
of the Presentence Report by the treatment provider is prohibited without the consent of the sentencing judge.

The Court strongly recommends that the defendant be housed at Terminal Island facility to receive proper medical
treatment and care for his medical conditions.

The Court strongly recommends that the Bureau of Prisons allow the defendant to participate in the Residential Drug
Abuse Program (RDAP) to assist in treating his drug addiction. If the defendant is not eligiable for the RDAP program,
the Court strongly recommends that he be provided any available drug treatment.

The Court advises the defendant of his/her right to appeal.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            July 15, 2021
            Date                                                  HON. CORMAC J. CARNEY, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            July 15, 2021                                   By    Karlen Dubon
            Filed Date                                            Deputy Clerk




CR-104 (docx 12/20)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 6
 USA vs.      Scott Warner Thomas                                                   Docket No.:      SA CR 20-00185-CJC-1

The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                While the defendant is on probation or supervised release pursuant to this judgment:
1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
      judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
      sentence of probation or release from imprisonment, unless otherwise            by the probation officer. This condition will not apply to intimate
      directed by the probation officer;                                              family members, unless the court has completed an individualized
3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
      court or probation officer;                                                     protection of the community or rehabilitation;
4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
      first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
      officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
      right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
      officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
      any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
      in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
      at any time at home or elsewhere and must permit confiscation of any            permission of the court;
      contraband prohibited by law or the terms of supervision and             14.    The defendant must follow the instructions of the probation officer to
      observed in plain view by the probation officer;                                implement the orders of the court, afford adequate deterrence from
8.    The defendant must work at a lawful occupation unless excused by                criminal conduct, protect the public from further crimes of the
      the probation officer for schooling, training, or other acceptable              defendant; and provide the defendant with needed educational or
      reasons and must notify the probation officer at least ten days before          vocational training, medical care, or other correctional treatment in
      any change in employment or within 72 hours of an unanticipated                 the most effective manner.
      change;




 X The defendant must also comply with the following special conditions (set forth below).

         STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to
penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for
offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check or money order
made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number. Payments must be
delivered to:

         United States District Court, Central District of California
         Attn: Fiscal Department
         255 East Temple Street, Room 1178
         Los Angeles, CA 90012

or such other address as the Court may in future direct.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

        The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The
Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
3563(a)(7).



CR-104 (docx 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 6
 USA vs.      Scott Warner Thomas                                                 Docket No.:       SA CR 20-00185-CJC-1

         Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
                         States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

         As directed by the Probation Officer, the defendant must provide to theProbation Officer: (1) a signed release authorizing credit report
inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
any line of credit without prior approval of the Probation Officer.

         When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business or
trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance of
opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the new
account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s behalf.

        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

These conditions are in addition to any other conditions imposed by this judgment.




                                                                      RETURN

I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                        to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                       United States Marshal


                                                                 By
            Date                                                       Deputy Marshal




CR-104 (docx 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 5 of 6
 USA vs.      Scott Warner Thomas                                               Docket No.:       SA CR 20-00185-CJC-1


                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 12/20)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
